The petition by the Hartford Courant Company for certification for appeal from the Appellate Court, 77 Conn. App. 690 (AC 23014/AC 23015/AC 23016/AC 23017/AC 23069/AC 23078/AC 23079/AC 23161), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the trial court improperly granted the application to create a new file?”
NORCOTT and KATZ, Js., did not participate in the consideration or decision of this petition.
Ralph G. Elliot, in support of the petition.
John B. Farley, Joseph T. Sweeney, Ralph W. Johnson III, James V. Somers, James F. Stapleton, John F. Conway and W. Glen Pierson, in opposition.
Decided September 18, 2003